87 F.3d 1321
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Curtis Duane POLLEY and Jessica M. Polley, Debtors.Curtis Duane POLLEY;  Jessica M. Polley, Plaintiffs-Appellants,v.Ronald P. GILMORE;  Janet R. Gilmore;  Defendants-Appellees.
No. 95-35242.
United States Court of Appeals, Ninth Circuit.
Submitted June 11, 1996.*Decided June 19, 1996.

Before:  CANBY, NOONAN, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Chapter 7 debtors Curtis Duane Polley and Jessica M. Polley appeal pro se the district court's affirmance of the bankruptcy court's order that the Polleys' debt to Ronald and Janet Gilmore was nondischargeable pursuant to 11 U.S.C. § 523(a)(2)(A), due to fraudulent representations.   We have jurisdiction pursuant to 28 U.S.C. § 158(d), and affirm.


3
Because we are in as good a position as the district court to examine the bankruptcy court's decision, we independently review the bankruptcy court's rulings.  See Havelock v. TaxeI (In re Pace), 67 F.3d 187, 191 (9th Cir.1995).   We review the bankruptcy court's factual findings for clear error, and review its conclusions of law de novo.   Id.


4
Upon independent review of the record, we affirm the bankruptcy court's judgment for the reasons stated in BAP's January 15, 1995 opinion.1


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Polley raises several issues in his opening brief that were not raised below.   As a general rule, we do not review issued raised for the first time on appeal.  Everett v. Perez (In re Perez), 30 F.3d 1209, 1213 (9th Cir.1994)